DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 11/10/20.  Claims 1, 3-6, 8-9, and 11-12 and 8-12 were amended; claims 2 and 7 were cancelled; and claims 13-20 were previously withdrawn.  Claims 1, 3-6, and 8-20 are presently pending; claims 1, 3-6, and 8-12 are presented for examination.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/20 has been entered.
Response to Arguments
4.	Applicant’s arguments, see pages 14-15, filed 11/10/20, with respect to the interpretation of claim 1 under 35 U.S.C. 112(f) have been fully considered but they are not persuasive.  Applicant argues that said interpretation of claim 1 under 35 U.S.C. 112(f) should be withdrawn because the “motor-driving unit” and “current sensing unit” are structures to one skilled in the art.
	Examiner respectfully disagrees.  The claim limitations “a motor-driving unit” and “a current-sensing unit” use the term “unit” as a generic placeholder that is not modified the interpretation of claim 1 under 35 U.S.C. 112(f) is maintained as presented below.
5.	Applicant’s arguments, see pages 15-16, filed 11/10/20, with respect to the rejections of claims 1-6 and 8-12 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  Applicant argues that, in view of the given amendments, the claims are clear and definite, thereby overcoming the previous grounds of rejection under 35 U.S.C. 112(b).
	Examiner respectfully disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims overcome the previous grounds of rejection.  Therefore, the rejections of claims 1, 3-6 and 8-12 under 35 U.S.C. 112(b) are maintained as presented below and further including new grounds of rejection as necessitated by amendment.
6.	Applicant’s arguments, see pages 16-19, filed 11/10/20, with respect to the rejections of claims 1-3 and 8-11 under 35 U.S.C. 102(a)(1) in view of US Pub. 2008/0289118 to Park et al. have been fully considered and are persuasive.  The rejections of claims 1-3 and 8-11 under 35 U.S.C. 102(a)(1) in view of US Pub. 2008/0289118 to Park et al. have been withdrawn.
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder motor-driving unit” in claim 1; “current-sensing unit” in claim 1; and “output unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1, 3-6, and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claim 1 recites “a motor-driving unit comprising a processor to control the motor”, however there is no support for this feature anywhere in the originally filed disclosure and applicant has not pointed out where the limitation is supported.  The only description provided by the specification recites “The controller 210 may be realized by one or more processors or a hardware device” [¶0050], however the specification is silent with regard to “a motor-driving unit comprising a processor” as defined by claim 1.  Absent any information/description regarding said recited features in the application as a whole, it is therefore determined that there is insufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole. See MPEP 2163.                                        

11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1,
Lines 10-11 recite “the controller is configured to perform an operation including laundry dispersion operation during a first sensing period” which renders the claim indefinite.  It is unclear what controller programming applicant is intending to encompass since said recitation “laundry dispersion operation” merely recites a use without any active, positive steps delimiting how this use is actually practiced.  The scope of the claim is unascertainable and therefore deemed indefinite.
	Lines 13-16 recite “wherein the controller is configured to perform the second sensing period based on level of unbalance sensed in the first sensing period, and to determine the amount of laundry based on data obtained during the second sensing period”, which renders the claim indefinite.  The recitation “wherein the controller is configured to perform the second sensing period based on level of unbalance sensed in the first sensing period” is unclear because the claim fails to set forth the conditions of sensed unbalance that lead to a determination of executing the second sensing period or not.  As currently worded it cannot be surmised whether the second sensing period is only to be executed upon determination that the drum is unbalanced, or upon determination that the drum is not unbalanced.  It is further unclear if the second sensing period is performed differently as a function of the level of unbalance sensed in the first sensing period.
based on the current value received from the current sensing unit… during the second sensing period” which renders the claim indefinite because it contradicts lines 10-12 which recite that the controller is configured to perform a “laundry-amount sensing operation based on the rotational speed of the motor during a second sensing period”.  From this it is unclear if the amount of laundry is determined based on the rotational speed of the motor during the second sensing period [lines 10-12], and/or based on the current value received during the second sensing period [lines 27-29].
	Lines 30-34 recite:
	“wherein the motor-driving unit is configured to:
control the rotational speed of the motor within a range between a third speed and a first speed during the first sensing period, and
control the rotational speed of the motor within a range between the first speed and a second speed during the second sensing period”, 
which renders the claim indefinite.  It is unclear what it means to control the rotational speed “within a range between…” as it is unclear whether said range defines acceleration/deceleration between respective speeds, or rather whether said range is merely the upper/lower limit of speeds for each respective sensing period.  Since the first, second, and third speeds are not defined by the claim, the relative values of each respective first/second/third speed is arbitrary; therefore the scope of the claim is unascertainable and therefore indefinite.
The scope of independent claim 1 (and therefore dependent claims 3-6, 8-12) is unascertainable and therefore deemed indefinite.  Further examination of claim 1 (and 
Regarding claim 3,
Lines 8-11 recite “wherein the maintenance period, the acceleration period and the deceleration period are separated based on the rotational speed of the motor, and the controller is configured to determine the amount of laundry by analyzing the current value on the maintenance period, the acceleration period, and the deceleration period” which renders the claim indefinite.  The term “separated based on the rotational speed of the motor” is not clear since it cannot be surmised how a current value should be separated by the controller based on the rotational speed of the motor.  The scope of the claim is unascertainable and therefore deemed indefinite.  
Regarding claim 4,
Lines 3-4 recites “the controller performs control such that the laundry dispersion operation is executed again” which renders the claim indefinite.  It is unclear what controller programming applicant is intending to encompass since said recitation “laundry dispersion operation” merely recites a use without any active, positive steps delimiting how this use is actually practiced.  The scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 5,
Lines 8-10 recite “when the level of unbalance is determined to be equal to or greater than a predetermined level, perform such that the laundry dispersion operation is executed again” which renders the claim indefinite.  It is unclear what controller programming applicant is intending to encompass since said recitation “laundry 
Lines 16-19 recite “wherein the maintenance period, the acceleration period and the deceleration period are separated based on the rotational speed of the motor, and the controller is configured to determine the amount of laundry by analyzing the current value on the maintenance period, the acceleration period, and the deceleration period” which renders the claim indefinite.  The term “separated based on the rotational speed of the motor” is not clear since it cannot be surmised how a current value should be separated by the controller based on the rotational speed of the motor.  The scope of the claim is unascertainable and therefore deemed indefinite.  
Claim 5 defines that the controller determines the amount of laundry based on data for the first sensing period, which contradicts claim 1 defining that said determination of laundry amount is “based on data obtained during the second sensing period”.  The scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 6,
Lines 2-5 recite “when the level of unbalance is determined to be less than the predetermined level before a repetition of the laundry dispersion operation is exceeded the predetermined number of times” which renders the claim indefinite.  It is unclear what controller programming applicant is intending to encompass since said recitation “laundry dispersion operation” merely recites a use without any active, positive steps delimiting how this use is actually practiced.  The scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 8,
Line 12 recites “decelerates the rotational speed of the motor by braking the motor” which renders the claim indefinite as it is unclear the speed to which the motor is decelerated, or if the motor decelerates to a complete stop.  Clarification is required.
Regarding claim 12,
Line 17 recites the limitation “the resultant value”.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
13.	See the attached ‘Notice of References Cited’ for a list of the closest prior art made of record and not relied upon that are considered pertinent to applicant's disclosure.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711